In my opinion the witness Turner should have been permitted to testify that after he learned of the conspiracy of Filler and his confederates to steal the pipe in controversy he (Turner) went to Stillwater and saw the sheriff of Payne county. The details of the conversation with the sheriff in the absence of Filler, Turner not being a coconspirator, were hearsay evidence, in my opinion, and for that reason incompetent, and should have been rejected, as further I believe they did not form part of the res gestae. The testimony of the sheriff as to what Turner told him on that occasion was admitted without objection or exception. Further, the testimony of Turner that after visiting and conversing with the sheriff he afterwards acted on the instructions given him by the sheriff was also competent, because in my opinion it then became material to the issues as to whether or not Turner afterward joined the conspiracy with or without criminal intent. Did or did not Turner accept the $1,000 check for the purpose of aiding the defendant with others to accomplish the taking and asportation of the pipe or for the purpose of assisting the officers to detect, apprehend, and punish the real offenders? The intent with which Turner acted therefore became material, and the fact that he acted under instructions from the sheriff (without detailing what those instructions were) was in my opinion competent for the jury to consider in order to determine whether or not Turner was or was not acting as an accomplice in absenting himself from the premises and in accepting the $1,000 check.
A large portion of this objectionable evidence (the record shows) was admitted without objection made or exception taken. I cannot see that under the proof in this case a different result would ensue were a new trial granted and the objectionable evidence rejected. *Page 300 
Suppose Turner's testimony was limited to detailing the matters and things that occurred between him and Filler prior to his visit to the sheriff, then the fact of such visit (without detailing the conversation between him and the sheriff), then the further fact that he afterward acted upon the instructions of the sheriff (without detailing what those instructions were), and then his subsequent meetings and conversations with Filler and his coconspirators; would not the inferences that would naturally follow such competent evidence be inevitably equivalent to the details of his conversation with the sheriff? In other words, were Turner's testimony limited to the scope above indicated, could the jury have arrived at any other conclusion than that Turner was not an accomplice of Filler and those jointly informed against with him? That Turner was not an accomplice was the logical result in either instance, and the declarations of Turner to the sheriff had probative force only to show that he was not an accomplice. Can it then be said that, because of the improper admission of this evidence, the error complained of has probably resulted in a miscarriage of justice as required by section 2822, Compiled Statutes 1921? I cannot see that it has. For such reason I concur in the conclusion that the judgment should be affirmed.